[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
On December 7, 1991, the intervening defendant, Karen Carter Rodgers, Executrix of the Estate of Helle Crafts, filed a motion for summary judgment against the plaintiff, Richard Crafts, in this one count vexatious litigation suit.
A claim for vexatious litigation requires a plaintiff to allege that the previous lawsuit was initiated maliciously, without probable cause, and terminated in the plaintiff's favor. Mozzochi v. Beck, 204 Conn. 490, 492, 529 A.2d 171
(1987); Blake v. Levy, 191 Conn. 257, 464 A.2d 52 (1983).
The question of whether the defendant maliciously initiated the previous lawsuit is a question or fact for the jury. Zitkov b. Zaleski, 102 Conn. 439, 447, 128 A. 779
(1925). See also La-Rob Bus Corporation v. Fairfield,170 Conn. 397, 403, 365 A.2d 1086 (1976).
Because questions of fact remain in dispute, the motion for summary judgment filed by the intervening defendant is denied.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court